Citation Nr: 0002356
Decision Date: 01/28/00	Archive Date: 03/02/00

DOCKET NO. 97-26 611               DATE JAN 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for focal chorioretinitis with
probable toxoplasmosis and hyperopia.

2. Entitlement to service connection for a skin disorder involving
the feet.

REPRESENTATION 

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD 

D. Orfanoudis, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from
June 1972 to February 1973. He has an unverified service with the
Alabama National Guard and Army Reserve from February 1973 to May
1996, to include periods of ACDUTRA and inactive duty training
(INACDUTRA).

This appeal arises before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) from a rating decision of
July 1997 from the Montgomery, Alabama, Regional Office (RO).

REMAND

Service connection for VA disability compensation purposes will be
awarded for any disease or injury incurred in or aggravated during
active service, or which, for certain diseases defined as chronic,
were initially manifested to a degree of 10 percent or more within
an applicable presumptive period. 38 U.S.C.A.  1101, 1110, 1112,
1113, 1131, 1137 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309 (1999).
In addition, service connection may be granted for disability
resulting from disease or injury incurred in or aggravated while
performing active duty for training (ACDUTRA), or from injury
incurred or aggravated while performing inactive duty training. 38
U.S.C.A. 101(23)(24), 106, 1110, 1131 (West 1991); 38 C.F.R.
3.6(a)(d) (1999).

The threshold question to be determined is whether the veteran's
claim is well grounded. If a claim is not well grounded, VA may not
assist the claimant in the development of evidence pertinent to his
claim. However, the VA may obtain evidence in the Vas constructive
possession, such as service medical and administrative records. 38
U.S.C.A. 5107 (West 1991): Bell v. Derwinski, 2 Vet.App. 611, 613
(1992).

A claim for service connection is well-grounded if three criteria
are met: (1) there is competent medical evidence of a current
disability/medical diagnosis; (2) there is

2 -

competent lay or medical evidence that a disease or injury was
incurred in service or aggravated by military service; and (3)
there is competent medical evidence of a nexus, or of a causal
relationship between the inservice incurrence/aggravation and the
current disability. See Caluza v. Brown, 7 Vet.App. 498 (1995).

This case was previously before the Board in October 1998. At that
time the Board indicated that the veteran reportedly had been
treated at Ft Rucker and at Fox Army Hospital, Redstone Arsenal in
August 1979 for an eye injury. He also indicated he was treated for
a rash involving his feet at summer camp in 1988 or 1989 at Ft. Mc
Clellan. It was further determined that the complete service
medical records were not on file. Service administrative records
confirm that the appellant was ordered to report to Ft Rucker and
to Fox Army Hospital, Redstone Arsenal in August 1979 for treatment
eye injury which occurred while on ACDUTRA. These records are not
on file. Additionally the records for the appellant's training from
June 1972 to February 1973 were not on file.

The appellant's Army National Guard unit in May 1997 furnished
medical records showing treatment beginning in 1983. It was stated
that there were no records dating back to 1979 and that the
appellant had a break in service when entered the "AGR" program
with the Alabama National Guard in 1980. It was recommended that
the VA contact the National Personnel Records Center (NPRC).

In view of these facts the Board Remanded the case to the RO, in
part, to attempt to obtain the complete service medical records.
The Board also requested that the RO verify the appellant's periods
of ACDUTRA and INACDUTRA. This request was based, in part, on a
service sick slip, dated on July 20, 1992, which shows treatment
for a rash on the appellant's feet, which occurred in the line of
duty.

The record reflects that on Remand the RO made extensive efforts to
obtain the complete service medical records. The RO directly
requested the medical facility at Ft. Rucker to conduct a search
for these records. The response from the facility was negative. The
RO also received additional records from the National Guard.
However, these records again dated back only to the early 1980s.

3 -

While evidence does not indicate that the RO requested the NPRC to
conduct a search for the missing records as recommended by the
appellant's National Guard unit in May 1997. It is also noted that
the complete periods of ACDUTRA and INACDUTRA have not been
obtained. As such, the Board is of the opinion that additional
development is warranted. See Stegall v. West, 11 Vet. App. 268
(1998).

1. The RO should inform the appellant of the type of evidence
required to establish a well-grounded claim. The RO should notify
the veteran that he may submit additional evidence, to include
medical evidence and argument in support of his claim. See Quarles
v. Derwinski, 3 Vet. App. 129, 141 (1992).

2. The RO should contact the appropriate sources to verify all
periods of active duty for training and inactive duty training. The
RO should request the NPRC and United States Army Personnel Center
(ARPERCEN), both located in St. Louis, Missouri, to conduct a
search for any service medical records, to include from June 1972
to February 1973 and the hospital records from Lyster Army
Hospital, Ft Rucker, and Fox Army Hospital, Redstone Arsenal, where
the appellant was ordered to report for treatment in August 1979
for an eye injury and Ft. Mc Clellan where the veteran was treated
for skin problems involving the feet during ACDUTRA in the summer
of 1988 or 1989. A copy of the August 1979 order should accompany
the request.

3. Following any additional development deemed appropriate by the
RO, the RO should readjudicate the issues in appellate status. If
the decision with respect to either of the claims remains adverse
to the appellant, he and his representative should be furnished
with a

- 4 - 

supplemental statement of the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration. The appellant need take no action until he
is so informed.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veteran's Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -


